



COURT OF APPEAL FOR ONTARIO

CITATION:
Amtim Capital
    Inc. v. Appliance Recycling Centers of America, 2012 ONCA 664

DATE: 20121003

DOCKET: C55148

Goudge, Simmons and Gillese JJ.A.

BETWEEN

Amtim Capital Inc.

Plaintiff (Respondent)

and

Appliance Recycling Centers of America

Defendant (Appellant)

Thomas McRae, for the appellant

Ron Craigen, for the respondent

Heard: September 19, 2012

On appeal from the order of Justice Gordon of the Superior
    Court of Justice, dated February 21, 2012.

Goudge
    J.A.:

[1]

The appellant Appliance Recycling Centers of America (ARCA) is a company
    incorporated under the law of Minnesota and is headquartered there.

[2]

The respondent Amtim Capital Inc. (Amtim) is an Ontario company
    headquartered in Toronto.

[3]

Pursuant to a contract between them, Amtim manages ARCAs operations in
    Canada. Most of Amtims services for ARCA are performed in Ontario.

[4]

A dispute arose between them concerning the compensation ARCA was
    required to pay to Amtim under this contract.

[5]

On March 14, 2011, ARCA commenced an action in Minnesota seeking a
    declaration that it had complied with its payment obligations under the
    contract and owed Amtim nothing.

[6]

On March 29, 2011, Amtim commenced the Ontario action in this proceeding,
    claiming damages for ARCAs breach of contract.

[7]

Amtim then brought a motion in Minnesota seeking dismissal of ARCAs
    action for lack of jurisdiction or on the basis of
forum non conveniens
.
    The District Court in Minnesota dismissed this motion on August 20, 2011.

[8]

Amtim did not appeal this ruling nor defend the Minnesota action. On
    December 9, 2011, default judgment was granted in Minnesota as requested by
    ARCA.

[9]

Upon receiving Amtims statement of claim in the Ontario action, ARCA
    moved to stay the action on the basis of
forum non conveniens
. ARCA
    conceded the issue of jurisdiction, namely that the Ontario court had
    jurisdiction to entertain the action and could properly assume jurisdiction over
    the appellant.

[10]

On
    February 21, 2012, the motion judge dismissed ARCAs motion.  Based on the
    factors relevant to the
forum non conveniens
issue set out in
Muscutt
    v. Courcelles
, [2002] 60 O.R. (3d) 20 (Ont. C.A.), he found that Ontario
    had the closest connection to the dispute between the parties. He was not
    persuaded that ARCA had established that Minnesota was the more appropriate
    forum. He therefore exercised his discretion and dismissed ARCAs motion.

[11]

On
    appeal, ARCA makes two arguments.

[12]

First,
    it argues that the motion judge improperly considered two of the
Muscutt
factors. First, the motion judge found that the location of witnesses and
    documents was a neutral factor, rather than one favouring Minnesota as the
    appellant argued because, in significant measure, there were witnesses and
    documents located in both places. Second, he found that geography favoured
    Ontario rather than Minnesota because the contract was negotiated in Ontario
    and the business activity pursuant to it was largely carried out by Amtim in
    Ontario.

[13]

The
    appellants argument that the motion judge erred in concluding as he did on
    both factors can easily be disposed of. The assessment of the various factors
    relevant to this issue is an exercise in judicial discretion. There was an ample
    evidentiary basis before the motion judge to support his conclusion on both
    factors. I see no basis to interfere with his assessment of these two factors
    or with his collective weighing of all the factors relevant to the
forum
    non conveniens
issue.

[14]

The
    appellants second argument is that the granting of default judgment in the
    Minnesota action trumps all other factors relevant to this issue and requires
    that the Ontario action be stayed.

[15]

The
    appellant acknowledges that prior to default judgment, the existence of the
    Minnesota action was but one factor to be considered in the
forum non
    conveniens
balance. The motion judge did just that, and found that even
    with the existence of the default judgment, this factor was not conclusive,
    although slightly favouring Minnesota. He concluded that, weighing all the
    factors together, it was not enough to displace the effect of the other factors
    favouring Ontario. Indeed, the appellant acknowledges that had there been no
    default judgment, he would not have raised this issue on appeal.

[16]

I
    would reject the appellants second argument. The assessment of the most
    convenient forum requires consideration of all the relevant factors. It is an
    exercise of judicial discretion in light of all the circumstances. In my view,
    it misconceives the courts task to say that once default judgment is granted
    the other relevant considerations become irrelevant. The granting of default
    judgment does not instantly transform Ontario from the more convenient forum to
    its antithesis. The default judgment is simply a step in the parallel
    proceedings in Minnesota which is a factor to be weighed in the balance with
    the other relevant factors.

[17]

To
    find that the Minnesota default judgment necessitates the conclusion that
    Ontario is not the more convenient forum, is simply to reduce the determination
    of the
forum conveniens
issue into a race to the courthouse and then
    to judgment. To do so would impair the flexibility of the full
forum
    conveniens
analysis that must be conducted. See
Teck Cominco Metals
    Ltd. Lloyds Underwriters,
[2009] 1 S.C.R. 321.

[18]

Moreover,
    to give the Minnesota default judgment the result contended for by the
    appellant is in effect to conclude that it constitutes
res judicata
for the entire Ontario action. As the Ontario action proceeds, the appellant
    may be able to use the Minnesota judgment to stay or defend the Ontario action
    on the basis of
res judicata
or a related legal doctrine. However it
    must do so directly and explicitly. In the
forum non conveniens
context, the Minnesota action including the default judgment remains only one
    relevant factor among others to be weighed together by the motion judge. That
    is what happened here.

[19]

For
    these reasons, I would dismiss the appeal. Costs to the respondent fixed at
    $15,000 in total.

Released: October 3, 2012 (S.T.G.)

S.T. Goudge J.A.

I agree. Janet Simmons J.A.

I agree. E.E. Gillese J.A.


